DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claims 1, 4-6 and 9 recite “pedicel” and will be interpreted as “pedicle”.
Claims 1-3 recite “centre” and will be interpreted as “center”.	Claim 10 recites “producing the said electronic template” and should recite “producing the electronic template”.
Claims 1-10 comprise multiple sentences and are narrative in form.  The requirements as to the content and format of the claims are set forth in PCT Art.6 and PCT Rules, 6, 9, 10, and 11 and shall be adhered to.   
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 3, 4, 7 and 8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 2, line 2 recites “two hollow cylinders extending on the vertebra’s surface”, positively reciting the vertebra’s surface.  Instead, it should read “two hollow cylinders configured to extend on a vertebra’s surface”.
Claim 3, line 2 recites “a cavity that fits the upper surface of the spinal process”, positively reciting the upper surface of the spinal process.  Instead, it should read “a cavity that is configured to fit an upper surface of the spinal process”.
Claim 4, line 4 recites “fixed on the vertebra”, positively reciting the vertebra.  Instead, it should read “configured to be fixed on the vertebra”.
Claim 7, line 1 recites “provided with two middle nerves”, positively reciting two middle nerves.
Claim 7, line 3 recites “tightly fixing it on the spinal process of the vertebra”, positively reciting the spinal process of the vertebra.  Instead, it should read “configured to be tightly fixed on the spinal process of the vertebra”.
Claim 8, line 3 recites “fix the template on its position on the vertebra”, positively reciting the vertebra.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the path, the location and the size of the pedicle screw" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the path, the location and the size” will be interpreted as “a path, a location, and a size”.
Claim 1, line 4 recites the limitation “the position”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the position” will be interpreted as “a position”.
Claim 1, line 5 recites the limitation “the end of each cylinder”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2, line 1 recites “a sphere”.  It is unclear whether a new sphere is being claimed, or if “a sphere” is referring to the sphere recited in the last line of claim 1.  Furthermore, line 2 recites “two hollow cylinders”.  It is unclear whether two new hollow cylinders are being claimed, or if “two hollow cylinders” is referring to the two hollow cylinders recited in line 4 of claim 1.  For the purpose of examining the claim, the claim will be interpreted as reciting “wherein the two hollow cylinders extend along the vertebra’s surface, wherein each cylinder is provided with two flanks at its end”.
  Claim 3, line 1 recites “a sphere”.  It is unclear whether a new sphere is being claimed, or if “a sphere” is referring to the sphere recited in the last line of claim 1.  For the purpose of examining the claim, “whereas it is provided with a sphere at its center with a cavity” will be interpreted as “wherein the sphere at its center comprises a cavity”.
Claim 4, lines 1-2 recite “two hollow cylinders”.  It is unclear whether two new hollow cylinders are being claimed, or if “two hollow cylinders” is referring to the two hollow cylinders recited in line 4 of claim 1.  Furthermore, line 2 recites “each with a surface at its end ”.  It is unclear whether a new surface of the two hollow cylinders is being claimed, or if “a surface at its end” is referring to the surface recited in claim 1, line 5.
   Claim 5, lines 1-2 recite “two hollow cylinders”.  It is unclear whether two new hollow cylinders are being claimed, or if “two hollow cylinders” is referring to the two hollow cylinders recited in line 4 of claim 1.  Furthermore, line 2 recites “the wire or surgical drill”.   There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, claim 5 will be intpereted as “wherein the two hollow cylinders are configured to allow a wire or surgical drill to pass through for opening the path of the pedicle screw”.   
Claim 6, lines 1-2 recite “two hollow cylinders”.  It is unclear whether two new hollow cylinders are being claimed, or if “two hollow cylinders” is referring to the two hollow cylinders recited in line 4 of claim 1.  Furthermore, lines 2-3 recite “the inclination of the pedicle screw”.  There is insufficient antecedent basis for this limitation in the claim.   
Claim 7, line 3 recites “the template structure”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 2 recites “the surface of each flank”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 3 recites “a computer-designed template”.  It is unclear whether a new template is being claimed, or if “a computer-designed template” is the same template disclosed in claim 1, line 1.
Claim 9, line 5 recites “the electronic file of the template”.  There is insufficient antecedent basis for this limitation (“the electronic file”) in the claim.  Furthermore, it is unclear as to which template is being referred, the computer-designed template, or the patient-specific electronic template of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blain et al. (U.S. Publication No.2009/0024132 A1; hereinafter “Blain”).
Regarding claim 1, Blain discloses a patient-specific electronic template for determining a path, a location and a size of the pedicle screws, the template comprising two hollow cylinders for determining a position, the size and the path of the screws (see guide lumens 18 in Figure2B).  Furthermore, Blain discloses wherein at the end of each cylinder, there is a surface that resembles and matches the shape of the vertebra on which the template would be fixed (see device coupler 16 in Figure 2B).  The template includes a central sphere at its center (see ball bearings 58 in Figure 5).
Regarding claims 2 and 8, Blain further discloses wherein each cylinder is provided with two flanks at its end. Blain further discloses wherein a surface of each flank matches the vertebras topology (see implant 2 in Figures 1 and 2B).
	Regarding claim 5, Blain further discloses wherein the two hollow cylinders are configured to allow a wire or surgical drill to pass through for opening the path of the pedicle screw (see proximal opening 30 in Figure 3B).



    PNG
    media_image1.png
    778
    523
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    778
    531
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773